            Case 3:19-cv-06025-BJR Document 117-1 Filed 04/19/21 Page 1 of 3




 1                                                            The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON
 7
                                     AT TACOMA
 8   WILLIAM T. WHITMAN, individually             )   NO. 3:19-cv-06025-BJR
     and on behalf of all others similarly        )
 9   situated,                                    )
                                                  )
10                Plaintiff,                      )   PROPOSED ORDER ON
                                                  )   DEFENDANT’S MOTION TO SEAL
11         vs.                                    )   (DKT. 80)
                                                  )
12   STATE FARM LIFE INSURANCE                    )
     COMPANY,                                     )
13                                                )
                  Defendant.
                                                  )
14                                                )
                                                  )
15

16         Upon the motion of Defendant to file under seal certain confidential documents and
17   information, IT IS HEREBY ORDERED THAT:
18      1. The motion is [GRANTED/DENIED] as to the documents identified in paragraphs 1 –
19         16 and 23 of Defendant’s motion for leave to file under seal (Dkt. 80 at pp. 1 – 3);
20      2. The motion is DENIED as to the documents identified in paragraphs 17 – 22 of
21         Defendant’s motion for leave to file under seal (Dkt. 80 at p. 3) and as to Exhibit 8 to the
22

23

24
     PROPOSED ORDER ON DEFENDANT’S MOTION TO SEAL                             TOUSLEY BRAIN STEPHENS PLLC
                                                                                1700 Seventh Avenue, Suite 2200
     - NO. 3:19-CV-06025-BJR - 1                                                    Seattle, Washington 98101
                                                                              TEL. 206.682.5600  FAX 206.682.2992
            Case 3:19-cv-06025-BJR Document 117-1 Filed 04/19/21 Page 2 of 3




 1          Declaration of Cari Dawson. Redacted versions Exhibits 1, 3, 6, 7, 8, and 9 to the

 2          Declaration of Cari Dawson shall be publicly available.

 3      3. It is further ordered that the Clerk shall seal the confidential document filed at Document

 4          108-10 (Exhibit 10 to the Declaration of Cari Dawson), and replace the publicly filed

 5          version with the redacted version of Exhibit 10.

 6
            IT IS SO ORDERED.
 7          DATED this _______ day of ______________________, 2021.
 8

 9                                                Honorable Barbara J. Rothstein
                                                  UNITED STATES DISTRICT JUDGE
10
     Presented by:
11

12   TOUSLEY BRAIN STEPHENS PLLC

13   By:     s/ Kim D. Stephens
     Kim D. Stephens, P.S. WSBA #11984
14   Rebecca L. Solomon, WSBA #51520
     1700 Seventh Avenue, Suite 2200
15   Seattle, Washington 98101
     Tel: 206.682.5600/Fax: 206.682.2992
16   Email: kstephens@tousley.com
              rsolomon@tousley.com
17
     Norman E. Siegel (admitted pro hac vice)
18   siegel@stuevesiegel.com
     Lindsay Todd Perkins (admitted pro hac vice)
19   perkins@stuevesiegel.com
     Ethan Lange (admitted pro hac vice)
20   lange@stuevesiegel.com
     STUEVE SIEGEL HANSON LLP
21   460 Nichols Road, Suite 200
     Kansas City, Missouri 64112
22   Tel: 816-714-7100
     Fax: 816-714-7101
23

24
     PROPOSED ORDER ON DEFENDANT’S MOTION TO SEAL                            TOUSLEY BRAIN STEPHENS PLLC
                                                                                1700 Seventh Avenue, Suite 2200
     - NO. 3:19-CV-06025-BJR - 2                                                    Seattle, Washington 98101
                                                                              TEL. 206.682.5600  FAX 206.682.2992
            Case 3:19-cv-06025-BJR Document 117-1 Filed 04/19/21 Page 3 of 3




 1
     John J. Schirger (admitted pro hac vice)
 2   jschirger@millerschirger.com
     Matthew W. Lytle (admitted pro hac vice)
 3   mlytle@millerschirger.com
     Joseph M. Feierabend (admitted pro hac vice)
 4   jfeierabend@millerschirger.com
     MILLER SCHIRGER, LLC
 5   4520 Main Street, Suite 1570
     Kansas City, Missouri 64111
 6   Tel: 816-561-6500
     Fax: 816-561-6501
 7
     Stephen R. Basser (admitted pro hac vice)
 8   sbasser@barrack.com
     BARRACK, RODOS & BACINE
 9   One America Plaza
     600 West Broadway, Suite 900
10   San Diego, CA 92101
     Tel: 619-230-0800
11   Fax: 619-230-1874

12   Joseph Gentile
     joseph@sarrafgentile.com
13   Ronen Sarraf
     ronen@sarrafgentile.com
14   SARRAF GENTILE LLP
     14 Bond Street #212
15   Great Neck, NY 11021
     Tel: 516-699-8890
16   Fax: 516-699-8968

17   Attorneys for Plaintiff, William T. Whitman

18

19

20

21

22

23

24
     PROPOSED ORDER ON DEFENDANT’S MOTION TO SEAL             TOUSLEY BRAIN STEPHENS PLLC
                                                                1700 Seventh Avenue, Suite 2200
     - NO. 3:19-CV-06025-BJR - 3                                    Seattle, Washington 98101
                                                              TEL. 206.682.5600  FAX 206.682.2992
